UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
______________________________________________

LAURA C. o/b/o J.J.L.,

                                      Plaintiff,
v.                                                                   5:18-CV-0065(TWD)

NANCY A. BERRYHILL, Acting Commissioner
of Social Security,

                              Defendant.
______________________________________________

APPEARANCES:                                         OF COUNSEL:

OLINSKY LAW GROUP                                    HOWARD D. OLINSKY, ESQ.
For Plaintiff                                        MELISSA DELGUERCIO, ESQ.
300 S. State Street
Suite 420
Syracuse, NY 13202

HON. GRANT JAQUITH                                   JAMES DESIR, ESQ.
United States Attorney                               Special Assistant
For Defendant
100 S. Clinton St.
PO Box 7198
Syracuse, NY 13261-7198

THÉRÈSE WILEY DANCKS, United States Magistrate Judge

                                               ORDER

       Presently before the Court in this action, in which Plaintiff seeks judicial review of an

adverse administrative determination by the Commissioner, pursuant to 42 U.S.C. §405(g), are

cross-motions for judgment on the pleadings.1 Oral argument was conducted in connection with

       1
               This matter, which is before me on consent of the parties pursuant to 28 U.S.C. §
636(c), has been treated in accordance with the procedures set forth in General Order No. 18. Under
that General Order, once issue has been joined, an action such as this is considered procedurally as
if cross-motions for judgment on the pleadings had been filed pursuant to Rule 12(c) of the Federal
Rules of Civil Procedure.
those motions on March 4, 2019, during a telephone conference at which a court reporter was

present. At the close of argument I issued a bench decision in which, after applying the requisite

deferential review standard, I found the Commissioner’s determination resulted from the application

of proper legal principles and was supported by substantial evidence, and I provided further detail

regarding my reasoning and addressing the specific issues raised by the Plaintiff in her appeal.

          After due deliberation, and based up the Court’s oral bench decision, which has been

transcribed, is attached to this Order and is incorporated in its entirety by reference herein, it is

hereby,

          ORDERED, as follows:

          (1)    Defendant’s motion for judgment on the pleadings is GRANTED; Plaintiff’s motion
                 for judgment on the pleadings is DENIED;

          (2)    The Acting Commissioner’s determination that Plaintiff was not disabled at the
                 relevant times, and thus is not entitled to benefits under the Social Security Act, is
                 AFFIRMED; and

          (3)    The Clerk is directed to enter judgment, based upon this determination, dismissing
                 Plaintiff’s complaint in its entirety.

          SO ORDERED.


Dated: March 7, 2019
       Syracuse, New York




                                                     2
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
LAURA C., on behalf of J.J.L.,
                                   Plaintiff,

-v-                                5:18-CV-65

NANCY A. BERRYHILL, Acting Commissioner
of Social Security,

                                   Defendant.
------------------------------------------------------x


                 TRANSCRIPT OF PROCEEDINGS
         BEFORE THE HONORABLE THERESE WILEY DANCKS
                       March 4, 2019
       100 South Clinton Street, Syracuse, New York



For the Plaintiff:
(Appearance by telephone)

      OLINSKY LAW GROUP
      300 South State Street
      Suite 420
      Syracuse, New York 13202
      BY: MELISSA A. DELGUERCIO, ESQ.

For the Defendant:
(Appearance by telephone)

      SOCIAL SECURITY ADMINISTRATION
      26 Federal Plaza
      Room 3904
      New York, New York 10278
      BY: JAMES DESIR, ESQ.




              Hannah F. Cavanaugh, RPR, CSR
          Official United States Court Reporter
                 100 South Clinton Street
              Syracuse, New York 13261-7367
                      (315) 234-8545
                 LAURA C., on behalf of J.J.L. v. BERRYHILL               2


 1               (In chambers, counsel present by telephone.    Time

 2   noted:   3:27 p.m.)

 3               THE COURT:    So I have before me a request for

 4   judicial review of an adverse determination by the Acting

 5   Commissioner under 42, United States Code, Section 405(g).

 6               The background is as follows:    Plaintiff protectively

 7   filed an application for Social Security Income benefits on

 8   behalf of her daughter, J.J.L.     The infant plaintiff was born in

 9   June of 2005 and is currently 13 years old.     She was 10 years

10   old at the time of the application in May of 2014 and 11 years

11   old at the time of the Administrative Law Judge's decision in

12   January of 2017.

13               In her application for benefits, she indicated she

14   suffers from attention deficit hyperactivity disorder, or ADHD.

15   The child has generally treated with St. Joseph's Family

16   Medicine, Syracuse Community Health Center, and Hutchings

17   Psychiatric Center.      She's been evaluated at St. Joseph's

18   Comprehensive Psychiatric Emergency Program, or CPEP, and

19   McMahon Ryan Child Advocacy Center, as well as Upstate

20   University Golisano Children's Hospital.

21               She attends school in the Syracuse City School

22   District.   In her early childhood years, she was evaluated

23   psychologically, physically, and occupationally and provided

24   pre-school services.     She has been prescribed Ritalin and other

25   medications for ADHD off and on during the relevant time period,


                        HANNAH F. CAVANAUGH, RPR, CSR
                         Official U.S. Court Reporter
                 LAURA C., on behalf of J.J.L. v. BERRYHILL              3


 1   but has not always been able to take them as prescribed.      She

 2   attends school, reads, watches TV, uses a computer, applications

 3   on smart devices, plays games, and plays with friends and

 4   siblings, although she does not always get along with them.

 5               Procedurally, plaintiff's application for SSI

 6   benefits was initially denied on August 26, 2014.   She alleged

 7   an onset date of disability beginning September 15, 2010.     A

 8   hearing was conducted by ALJ Bruce Fein on October 25, 2016,

 9   wherein plaintiff was represented by a licensed representative

10   from her attorney's office.    Both plaintiff's mother and the

11   infant plaintiff testified.

12               ALJ Fein issued a decision on January 12, 2017,

13   finding that plaintiff was not disabled at the relevant times.

14   The Social Security Administration made that a final

15   determination of the agency by denying plaintiff's request for a

16   review on November 17, 2017.   This appeal ensued in a timely

17   fashion.

18               In his decision, the ALJ applied the three-step

19   sequential evaluation process to determine whether an individual

20   under the age of 18 is disabled.   Initially, the ALJ noted

21   J.J.L. was born in 2005 and was therefore a school-aged child on

22   the date of her application and at the time of the decision.

23               At step one, the ALJ found J.J.L. had not engaged in

24   substantial gainful activity at any time relevant to his

25   decision.   At step two, the ALJ found J.J.L. had the following


                       HANNAH F. CAVANAUGH, RPR, CSR
                        Official U.S. Court Reporter
                 LAURA C., on behalf of J.J.L. v. BERRYHILL             4


 1   severe impairment, ADHD.   At step three, the ALJ found J.J.L.

 2   did not have an impairment or combination of impairments that

 3   meets or medically equals the severity of one of the listed

 4   impairments in 20 CFR, Part 404, Subpart P, Appendix 1, also

 5   known as the listings, and the ALJ specifically considered the

 6   relevant child mental disorders.

 7               In making this determination, the ALJ considered the

 8   child's functioning in terms of the six domains; one, acquiring

 9   and using information; two, attending and completing tasks;

10   three, interacting and relating to others; four, moving about

11   and manipulating objects; five, caring for herself; and six,

12   health and physical wellbeing.   A claimant must have marked or

13   higher limitations in two or more of the domains to functionally

14   equal a listed impairment and be found disabled.

15               Here, the ALJ found what appears to be a marked

16   limitation for J.J.L. in the domain of the acquiring and using

17   information.   The decision as written is somewhat confusing in

18   that domain, but the Commissioner has conceded that the

19   plaintiff has a marked limitation in that domain.   The ALJ also

20   found that the child had a less than marked limitation in the

21   other five domains and therefore concluded that J.J.L. was not

22   disabled.

23               I've reviewed the record carefully and in light of

24   arguments of counsel and what counsel have presented in their

25   briefs, I've applied the requisite deferential standard, which


                       HANNAH F. CAVANAUGH, RPR, CSR
                        Official U.S. Court Reporter
                 LAURA C., on behalf of J.J.L. v. BERRYHILL             5


 1   requires me to determine whether proper legal principles were

 2   applied and whether the result is supported by substantial

 3   evidence.

 4               When reviewing a child's impairments for functional

 5   equivalence, adjudicators must consider all of the relevant

 6   evidence and employ a whole child approach.   All of the relevant

 7   evidence includes objective medical evidence and other relevant

 8   evidence from medical sources; information from other sources

 9   such as school teachers, family members, or friends; the infant

10   plaintiff's statements, including statements from the parents or

11   other caregivers; and any other relevant evidence in the case

12   record, including how the plaintiff functions over time and in

13   all settings such as home, school, and in the community.

14               The whole child approach requires the ALJ to consider

15   a child's everyday activities, determine all domains involved in

16   performing them, consider whether that child's medically

17   determinable impairment accounts for limitations in activities,

18   and determine to what degree such impairment limits that child's

19   ability to function age appropriately in each domain.

20               Plaintiff argues the record supports a finding that

21   J.J.L. had a marked limitation in the domain of attending and

22   completing tasks and therefore should have been found disabled

23   because she would have marked limitations in two of the domains

24   as required under the regulations.

25               In the domain of attending and completing tasks, the


                       HANNAH F. CAVANAUGH, RPR, CSR
                        Official U.S. Court Reporter
                LAURA C., on behalf of J.J.L. v. BERRYHILL              6


 1   ALJ is required to consider how well the child is able to focus

 2   and maintain her attention and how well she begins, carries

 3   through, and completes her activities.   The ALJ is also required

 4   to consider the pace at which the child performs her activities

 5   and the ease with which she changes them.   School-aged children

 6   such as J.J.L. should be able to change routines without

 7   distraction, stay on task when appropriate, and be able to

 8   complete a transition task without extra reminders and

 9   accommodations.

10              Plaintiff's argument that J.J.L. had a marked

11   limitation in the domain of attending and completing tasks is

12   based upon the applicability of the so-called treating physician

13   rule.   She contends the ALJ improperly weighed the opinion

14   evidence and did not provide adequate reasoning as to why more

15   weight was given to the agency's psychiatrists regarding

16   J.J.L.'s limitations than the weight given to her treating

17   physician and teacher.

18              As we all know, the determination of a plaintiff's

19   disability is a legal determination reserved to the

20   Commissioner.   I've done a thorough and searching review of the

21   record and find that the ALJ properly assessed the medical

22   evidence, the school evidence, and all other evidence of record,

23   and the substance of the treating physician rule was properly

24   followed by the ALJ.

25              I also find the teacher's opinion was properly


                       HANNAH F. CAVANAUGH, RPR, CSR
                        Official U.S. Court Reporter
                  LAURA C., on behalf of J.J.L. v. BERRYHILL             7


 1   evaluated.    A treating physician's opinion is given controlling

 2   weight if it is well supported by medically accepted clinical

 3   and laboratory diagnostic techniques and is not inconsistent

 4   with other substantial evidence of record.    As noted, the

 5   plaintiff specifically argues that the ALJ erred in according

 6   inadequate weight to the opinion of Dr. Allen, one of the

 7   providers who treated infant plaintiff at Hutchings Psychiatric

 8   Center, and in not giving adequate weight to the opinion of the

 9   teacher, Ms. Brother.

10                Turning to Dr. Allen first, the ALJ discussed Dr.

11   Allen's opinion that J.J.L. had marked limitations in attending

12   and completing tasks, however, he gave the opinion little

13   weight, noting that it is not supported by the record as a

14   whole, including examinations of the child at Hutchings by Dr.

15   Allen and Dr. Chandra, a psychiatric intern there.

16                On initial exam by Dr. Allen on April 7, 2014, the

17   child was found to be pleasant and cooperative and made good eye

18   contact.   She conversed easily and her speech was normal.     While

19   she was fidgety and distracted at times and exhibited some

20   impulsive behavior, her mood was good, her affect bright and

21   reactive, she was alert and oriented, her thought processes were

22   logical and organized, and her insight was fair.    She was

23   prescribed Ritalin and the record shows the medication improved

24   her condition overall.

25                The record from Hutchings also shows the infant


                        HANNAH F. CAVANAUGH, RPR, CSR
                         Official U.S. Court Reporter
               LAURA C., on behalf of J.J.L. v. BERRYHILL              8


 1   plaintiff had counseling sessions and possibly one other medical

 2   management appointment with Dr. Allen through the end of 2014,

 3   but was then discharged in March of 2015 without further

 4   medication management due to inconsistent attendance and no

 5   treatment in the preceding three months.

 6             In January of 2016, the child was screened again at

 7   Hutchings, this time by Dr. Chandra, who noted the child to be

 8   cooperative with normal speech and an okay mood.   Again, the

 9   child's thought processes were logical and clear, and her

10   insight and judgment were intact.   Ritalin was restarted and the

11   child showed remarkable improvement with focus and attention,

12   and her mental status exams were thereafter essentially normal

13   through and including May of 2016, although the dose of Ritalin

14   was increased then.

15             The ALJ also relied on the results of a mental status

16   examination administered by Dr. Shapiro, completed in October of

17   2015, which revealed the child had intact attention and

18   concentration skills, as well as intact memory skills.    Dr.

19   Shapiro also opined that the child had mild limitations in

20   concentration and attention, and no limits in the ability to

21   learn new tasks.   Dr. Shapiro also found no limitations in

22   understanding and following simple instructions or performing

23   simple tasks, as well as age appropriate complex tasks.

24             Although the ALJ found somewhat greater limitations

25   in the domain of attending and completing tasks than Dr.


                        HANNAH F. CAVANAUGH, RPR, CSR
                         Official U.S. Court Reporter
               LAURA C., on behalf of J.J.L. v. BERRYHILL              9


 1   Shapiro's mild finding, he gave Dr. Shapiro's opinion great

 2   weight since she examined the infant plaintiff, and her opinions

 3   were generally supported by the record.

 4             Part of that record includes the records of St.

 5   Joseph's Hospital.   When the child was sent to St. Joseph's CPEP

 6   for behavioral problems at school in October of 2015, the child

 7   was cooperative and pleasant during the exam.    Although her

 8   concentration and attention were poor, it was noted she had not

 9   had Ritalin since December of 2014 and that following up with

10   her provider was necessary.

11             The child was prescribed Concerta at Syracuse

12   Community Health Center in the fall of 2015, but the treatment

13   note indicates she was not taking it due to insurance issues.

14   Notably, throughout office visits for various problems in 2015

15   and 2016 at Syracuse Community Health Center, normal psychiatric

16   exams are consistently documented, although a history of ADHD is

17   also noted.

18             Treatment notes from Upstate University Hospital show

19   in 2014 that the child's ADHD symptoms were up and down

20   depending on her medication and that although she was behind in

21   her class work, she was doing okay academically.   In 2015 and

22   2016, psychiatric and behavioral status exams at Upstate were

23   normal and negative for confusion, agitation, and behavioral

24   problems, although her ADHD was again noted.

25             Much of the child's school records also support a


                      HANNAH F. CAVANAUGH, RPR, CSR
                       Official U.S. Court Reporter
                LAURA C., on behalf of J.J.L. v. BERRYHILL              10


 1   less than marked finding in the domain of attending and

 2   completing tasks.    For the academic year 2013 to 2014, she had

 3   significant improvement in personal development and work habits,

 4   including following rules and directions and completing class

 5   work on time.

 6              In the 2014 to 2015 academic year, records show she

 7   had difficulty in Math and English Language Arts, or ELA, but

 8   her efforts were satisfactory in those and all other subjects,

 9   except Music.   She made fair progress that year and moved up to

10   fifth grade.

11              In the 2015 to 2016 academic year, she continued to

12   struggle with Math and ELA, and her efforts in those subjects

13   were inconsistent.    Efforts in her other subjects for the most

14   part, and for most of the marking periods, were satisfactory.

15   While she struggled to improve academically and behaviorally,

16   she was advanced to the sixth grade.

17              While her school behavior in the 2015/2016 academic

18   year reflected problems, the majority of the problems occurred

19   when she was not taking Ritalin.    Both the child's mother and

20   the child acknowledged that her focus and attention improved on

21   Ritalin.   The child also acknowledged she did better once the

22   switch in her teacher team was made and she was put in a smaller

23   group.

24              As for her activities of daily living, the record

25   shows the child can do a range of activities that require


                         HANNAH F. CAVANAUGH, RPR, CSR
                          Official U.S. Court Reporter
                LAURA C., on behalf of J.J.L. v. BERRYHILL                11


 1   attention and concentration.    She takes care of her personal

 2   needs.   She likes dressing up.   She reads and watches TV.    She

 3   uses a computer and applications on smart devices and she plays

 4   games.

 5              Based on the above, I find that the ALJ properly gave

 6   good reasons for giving little weight to Dr. Allen's opinion

 7   concerning a marked limitation for J.J.L. in attending and

 8   completing tasks.    Similarly, I find that the ALJ properly

 9   assessed the child's third grade teacher's report.

10              The teacher, Ms. Brother, provided responses to a

11   questionnaire, which included the opinion that the child has

12   some problems functioning in the domain of attending and

13   completing tasks.    Ms. Brother noted that the child had obvious

14   problems in three areas assessed, serious problems in two areas

15   assessed, and very serious problems in two areas assessed in

16   this domain, but no problems or only slight problems in a total

17   of six other areas assessed.    However, a teacher's assessment of

18   serious or very serious problems in the domain of attending and

19   completing tasks may not indicate marked limitations in light of

20   other medical evidence in the record.

21              In the child's case, the ALJ considered the evidence

22   provided by Ms. Brother in light of the entire record, including

23   the medical examination and opinion of Dr. Shapiro, and medical

24   records from Syracuse Community Health Center, St. Joseph's,

25   Upstate University Hospital, and Hutchings, and Dr. Allen's


                         HANNAH F. CAVANAUGH, RPR, CSR
                          Official U.S. Court Reporter
               LAURA C., on behalf of J.J.L. v. BERRYHILL              12


 1   report, which I've already discussed.   I also find that the ALJ

 2   considered the child's functions and limitations in a variety of

 3   settings as required.

 4             As discussed above, the ALJ relied on medical

 5   examinations, school records, and the testimony of the child and

 6   her mother, all of which describe and provide information about

 7   J.J.L.'s behavior in a multitude of settings, including

 8   one-on-one, at home, in school, and in the public.   For example,

 9   the child's mother testified that at home, the child will do

10   chores as asked or if there is a reward, although she sometimes

11   needs to be asked multiple times.   She also testified that

12   J.J.L. can do activities and things on her own.

13             In light of the foregoing and considering the entire

14   record and the ALJ's determination, I find the ALJ applied the

15   appropriate standards of review in assessing J.J.L.'s

16   functioning domain of attending and completing tasks.   The ALJ

17   set forth good reasons for giving reduced weight to the opinions

18   of Dr. Allen and the teacher, Ms. Brother, and remand on this

19   basis is not required.

20             Accordingly, I conclude that the record provides

21   substantial evidence for the ALJ's determination that the infant

22   plaintiff had a less than marked limitation in attending and

23   completing tasks, and that the correct legal standards were

24   applied, so I grant the defendant's motion on the pleadings and

25   will enter a judgement dismissing plaintiff's complaint in this


                      HANNAH F. CAVANAUGH, RPR, CSR
                       Official U.S. Court Reporter
                                                                     13


 1   action accordingly.   A copy of the transcript of my decision

 2   will be attached to the order should any appeal be taken from my

 3   determination.

 4             (Time noted:   3:44 p.m.)

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      HANNAH F. CAVANAUGH, RPR, CSR
                       Official U.S. Court Reporter
                                                                     14


 1

 2                   CERTIFICATE OF OFFICIAL REPORTER

 3

 4

 5                I, HANNAH F. CAVANAUGH, RPR, CSR, Official U.S.

 6   Court Reporter, in and for the United States District Court for

 7   the Northern District of New York, DO HEREBY CERTIFY that

 8   pursuant to Section 753, Title 28, United States Code, that the

 9   foregoing is a true and correct transcript of the

10   stenographically reported proceedings held in the above-entitled

11   matter and that the transcript page format is in conformance

12   with the regulations of the Judicial Conference of the United

13   States.

14

15                       Dated this 6th day of March, 2019.

16

17                                 X___________________________

18                                 HANNAH F. CAVANAUGH, RPR, CSR

19                                 Official U.S. Court Reporter

20

21

22

23

24

25


                      HANNAH F. CAVANAUGH, RPR, CSR
                       Official U.S. Court Reporter
